I bring warm
greetings, Sir, from the Government and people of
Solomon Islands, and I wish to congratulate the
President on his election to lead the General Assembly
at its sixtieth session. I would like to assure him of
Solomon Islands’ support and cooperation during his
term in office as he guides the work of the Assembly
over the next 12 months.
My delegation would also like to commend and
register its deep appreciation to his predecessor, our
colleague, the Honourable Jean Ping, Foreign Minister
of Gabon, for his invaluable contribution and able
leadership of the proceedings of fifty-ninth session of
the General Assembly.
28

Solomon Islands also extends its gratitude to
Secretary-General Kofi Annan for his vision,
dedication and leadership in making the United
Nations relevant and responsive to today’s threats.
This Organization rose out of the ashes of the
Second World War with the sole purpose of ensuring
that never again would the world allow crimes against
humanity to flourish. Sixty years on, genocide,
terrorism, HIV/AIDS, malaria, tuberculosis and hunger
continue to claim millions of lives annually. According
to a recent World Health Organization report,
preventable disease, such as malaria, claims more lives
than today’s conflicts put together. Of 300 to 500
million clinical cases annually, 1.5 to 2.7 million lives
are lost. In this connection, Solomon Islands suffers
higher rates of malaria and maternal mortality than any
other country in the Pacific region. My delegation is
pleased to see the summit agree on the establishment
and implementation of “quick win” initiatives, such as
free distribution of treated bed nets and antimalarial
medicines. But more needs to be done; a
comprehensive malaria eradication programme on
public and environmental health must be initiated and
implemented simultaneously.
Despite these overwhelming facts, the world
continues to spend even more on military programmes
and equipment. The lack of progress on disarmament
and non-proliferation, with the continuing threat of
terrorism, begs the question as to whether the world
has indeed become safer, more stable and protected, as
the founders of the United Nations Charter envisioned.
It further raises the question whether international
frameworks and cooperation agreements have, in fact,
contained today’s threats.
Solomon Islands condemns terrorism in all its
forms. In this regard, we are embarking on a legislative
process, with New Zealand’s support, to increase our
national capacity in enhancing regional security
arrangements through the Nasonini Declaration on
Regional Security and the Honiara Declaration on Law
Enforcement Cooperation, particularly as concerns
threats posed by international terrorism and
transnational crimes.
In keeping with this year’s theme, “For a stronger
and more effective United Nations: the follow-up and
implementation of the High-level Plenary Meeting in
September 2005”, we are faced with the challenge of
continuing the reform process. As my Prime Minister
pointed out last week during the high-level summit, we
must not solve today’s problems with yesterday’s
solutions, but rather with a new vision that will build a
stronger multilateral system to confront threats and
challenges in the twenty-first century. Solomon Islands
notes and supports the Summit Outcome (resolution
60/1) as a starting point for change.
Current reforms to rejuvenate the multilateral
system must occur at three levels — international,
regional and national. The forthcoming Doha process,
beginning in December of this year, will provide
another opportunity for the international community to
equitably spread the fruits of globalization, take to task
the imbalance that exists within the economic
international system and address the challenges of
vulnerable and fragile States. The Doha development
agenda must accord stable and predictable market
access to all least developed countries’ products,
technology transfer and human resources development.
For Solomon Islands to share the fruits of the
multilateral trading system in a meaningful way, it
must first address the domestic bottlenecks that impede
its full participation, such as supply-side restraints and
other “behind-the-door” complementary policies that
are not conducive to a business-friendly environment.
The Brussels Declaration and the Programme for
Action for the Least Developed Countries will be
reviewed beginning next year. The lack of
implementation of the Brussels Programme speaks of
the international community’s commitment to 700
million of the world’s most vulnerable persons.
Solomon Islands is off track in terms of meeting its
Millennium Development Goals (MDGs) obligation;
however, as a least developed country in the Asia/
Pacific region, it is committed to meeting its MDGs
and seeks international support and attention in this
endeavour. Poverty has no boundaries, and we
acknowledge and support the Jakarta Declaration. For
the MDGs and other benefits to be realized and
sustained, Solomon Islands will need to grow its
economy. Solomon Islands also calls for a greater in-
country presence on the part of the United Nations to
work in partnership with us to meet the Goals.
Solomon Islands supports the proposal to
establish the Peacebuilding Commission. The
Commission will play a difficult and important role in
assisting countries that are emerging from conflict
situations to reintegrate, reconstruct and rebuild State
institutions in order to maintain peace, security and
29

economic stability. In that light, the Regional
Assistance Mission to the Solomon Islands (RAMSI) is
a shining example from which the Commission could
draw lessons. It has demonstrated that, with courage
and determination, the principles and institutions of
democracy and human rights can be safeguarded and
protected. A two-pronged approach of law and order
complemented by economic security and carried out in
the spirit of true partnership will create an opportunity
for peace to prosper. Solomon Islands also welcomes
the Assembly’s endorsement of the concept of the
responsibility to protect populations from genocide, war
crimes, ethnic cleansing and crimes against humanity, as
contained in the summit’s outcome document.
Solomon Islands would like to express its deep
appreciation to Australia, New Zealand and our good
friends and neighbours, the Pacific Island countries for
their continued support and contribution to Regional
Assistance Mission. We could not have done it without
them, and I thank them.
Solomon Islands needs to progress beyond the
initial crisis of law and order, but the challenge
remains to nurture the country and build an economy to
sustain it. Per capita income in Solomon Islands has
currently dropped to more than 20 per cent below the
1995 level. To repair that situation, Solomon Islands
must address harmful past policies of economic
mismanagement, a lack of fiscal discipline, faulty
governance and capacity constraints at all levels.
Solomon Islands is well endowed with natural
resources and a young population that can form the
basis of a good labour supply, but it lacks both human
capital and physical capital, with poor infrastructure to
lift productivity and deliver sustainable growth that is
broad-based, rurally focused and people-centred.
That is why the Government is initiating a
strategy to attract and build capital. The strategy hinges
on establishing a stable macroeconomic environment,
creating simple business-friendly tax and regulatory
regimes and improving infrastructure and good
governance. With respect to establishing a credible
fiscal policy, we have returned the budget to surpluses.
Revenues have been enhanced. Expenditures have been
tightened and prioritized. Monetary policies are being
fine-tuned and aligned. State-owned enterprises
continue to be reformed, with steps taken to remove
barriers and improve efficient shipping networks,
which are critical for island nations. Those initiatives
will be coupled with a new draft investment law, a
credible budget for 2006 and the introduction of a fair
and simple tax reform bill, which will be submitted to
the Parliament at its next sitting.
Debt levels remain crippling, amounting to more
than 100 per cent of the gross domestic product of the
Solomon Islands. Talks with creditors have begun to
establish a workable debt strategy. The innovative
approach advocated by the Philippines of a debt-for-
equity swap to finance MDG projects is worth looking
into.
Capacity-building in governance that is free from
corruption is vital for rural development, health and
education. Leadership and governance, which are
critical for stability and economic development, are
being improved by clarifying rules and expectations
and by adopting an outcome-oriented approach. That
will improve the transparency of public processes and
the effectiveness of institutions.
Solomon Islands acknowledges the contributions
of Australia, New Zealand, Papua New Guinea, Japan,
the European Union, Taiwan, the Asian Development
Bank and the World Bank, among other donor partners,
in support of Government initiatives to rebuild our
fragile and shattered State. Solomon Islands must
consolidate the gains achieved in the past two years on
the security and economic fronts and move forward
constructively. Much is yet to be done.
On climate change, the world continues to
experience changing weather patterns and has seen an
increase in the frequency and intensity of natural
disasters. Small island developing States (SIDS), such
as Solomon Islands, are more vulnerable and
susceptible to natural disasters, and we call for the
international community to renew its focus on, and
concrete commitment to, the issue of climate change,
in line with the summit’s outcome document. My
delegation welcomes the entry into force of the Kyoto
Protocol in February this year and calls on those
countries that have not yet ratified the Protocol to do
so at their earliest convenience.
In the light of the Asian tsunami of last
December, it would be cost-effective for the world to
invest in mitigation measures, in particular renewable
energy resources. The Hyogo strategy of the Kobe
Conference and the Mauritius Strategy of January this
year provide an excellent starting point. Sadly,
however, the Group of Eight meeting on climate
30

change did not take decisive action. For that reason,
Solomon Islands, as a member of the Alliance of Small
Island States, urges the Group of Eight to reconsider
the issue, because the environment has an impact on
the physical survival of small island developing States.
Closer to home, Solomon Islands wishes to
acknowledge the completion of the United Nations
Observer Mission in Bougainville, Papua New Guinea,
with the successful election in Papua New Guinea’s
newly autonomous province of Bougainville. We wish
our closest Melanesian neighbour every success in
building on the political gains made so far, and we
assure Bougainville of our commitment to all bilateral
cooperative arrangements. Solomon Islands also
acknowledges Papua New Guinea’s ongoing bilateral
assistance to Solomon Islands.
With respect to Security Council reform,
Solomon Islands believes that the membership of the
Council should reflect the political and economic
realities of our time. In that regard, Solomon Islands
supports the expansion of the Security Council and
feels that a country such as Japan, which has strong
bilateral links with Solomon Islands, should be
accorded a permanent seat on the Council. Japan’s
inclusion will contribute to bridging the divide between
the multilateral institutions and Member States.
This year marks the tenth anniversary of the
Beijing Platform for Action. The results have been
mixed. Solomon Islands believes that improving the
welfare of women is an indispensable requirement for
sustainable security. At the regional level, issues
relating to the empowerment of women are being
incorporated into the Pacific Plan, which will be
discussed by Pacific Islands Forum leaders in October
this year.
The United Nations was founded on the principle
of maintaining international peace and security. Over
the years, some threats continue to receive more
attention than others. The Anti-Secession Law enacted
by the People’s Republic of China in March this year
has threatened peace and security on the Taiwan Strait.
The situation creates a security vacuum that, if left
unattended, will continue to fester and will put in
question the credibility of this premier multilateral
institution. There is no mechanism to address such threats
within the parameters of the United Nations Charter.
Solomon Islands therefore renews its call to have
the issue debated in the General Assembly. The time
has now come for this body to allow Taiwan, a major
player in the international economic system, to take its
rightful place in the United Nations. The Assembly
cannot continue to ignore the plight of the 23 million
people of Taiwan. Solomon Islands regrets the manner
in which the Assembly has dealt with the issue,
allowing certain countries to dictate the agenda.
With respect to the reform of the Secretariat,
Solomon Islands would like to see the Secretariat
reflect the diversity of its membership. The current
recruitment process of having external, rather than in-
country, examinations has deterred potential applicants
from small island developing States from applying,
given the associated expenses.
In conclusion, Solomon Islands supports
multilateralism, and I assure the President of our
ongoing support for United Nations reform.